J-S75015-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF B.L.B.                     IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA


                        v.

    APPEAL OF: B.L.H.

                                                    Nos. 1133 WDA 2019


                  Appeal from the Order Entered June 19, 2019
             In the Court of Common Pleas of Westmoreland County
                        Orphans' Court at No: 003-2019


    IN RE: ADOPTION OF B.L.B.                     IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA


                        v.

    APPEAL OF: B.L.H.

                                                    Nos. 1136 WDA 2019


                  Appeal from the Order Entered June 19, 2019
             In the Court of Common Pleas of Westmoreland County
                        Orphans' Court at No: 002-2019




BEFORE: STABILE, KUNSELMAN, and PELLEGRINI,* JJ.

MEMORANDUM BY STABILE, J.:                           FILED MARCH 26, 2020




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S75015-19


      Appellant, B.L.H. (“Mother”), appeals from the June 19, 2019 orders

terminating her parental rights to her Children (“Children”), B.L.B. (born

February 14, 2013) and B.L.B. (born March 6, 2016), pursuant to 23

Pa.C.S.A.§§ 2511(a)(2), (5), (8), and § 2511(b). We affirm.

      The orphans’ court’s opinion contains the following summary of the

pertinent facts:

            [Children] were adjudicated to be dependent on September
      29, 2017, after [Mother’s] paramour had been charged with rape
      and aggravated indecent assault of a six-year-old, and [Mother]
      thereafter failed to prevent further assaults by her paramour.
      [Mother] was ‘indicated’ as a perpetrator by omission. [Mother]
      had been told by her own child (age six, and not involved herein)
      of the continuing assaults, and she had been advised by the
      agency of the abuse allegations; nevertheless, she refused to
      believe the allegations, refused non-offender services and
      continued to live with her sexual offender paramour, William
      Brady, while he continued offending the six-year-old.

           [Mother] was ordered to attend non-offender and grief
      counseling, but she did not believe the allegations against her
      paramour. Thus, [Children] were determined to be without proper
      parental care and control. A plan was ordered.

            By October 2018, [Mother] had demonstrated ‘minimal’
      compliance. She had obtained stable housing and employment,
      but attended only 88 out of 128 parenting sessions, and had
      attended only 16 [of 29] non-offender counseling sessions, and
      was unsuccessfully discharged from further services.

            Moreover, [Mother] continued to live with her paramour,
      William Brady, who was considered a grave danger to the safety
      of [Children].

Orphans’ Court Opinion, 9/12/19, at 2.

      Appellant filed this timely appeal on July 2, 2019. She claims Appellee,

the Westmoreland County Children’s Bureau, failed to prove by clear and


                                    -2-
J-S75015-19


convincing evidence that termination of her parental rights was warranted

under § 2511. Appellant’s Brief at 1. On appeal from an order terminating

parental rights, we consider whether competent evidence supports the

orphans’ court’s decision. In re B.L.W., 843 A.2d 380, 383 (Pa. Super. 2004)

(en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). We will not reverse

absent an error of law or abuse of discretion.    Id.   We employ a “broad,

comprehensive” review of the record to ensure that competent evidence

supports the orphans’ court’s decision. Id.

     Section 2511(a)(8) authorizes termination where there is clear and

convincing evidence that:

          (1) that the child has been removed from the care of the
     parent for at least twelve (12) months; (2) that the conditions
     which had led to the removal or placement of the child still exist;
     and (3) that termination of parental rights would best serve the
     needs and welfare of the child.

In re C.L.G., 956 A.2d 999, 1005 (Pa. Super. 2008) (en banc). Termination

under § 2511(a)(8) does not require an assessment of the parent’s ability or

willingness to remedy the conditions that led to placement; the only question

is whether those conditions continue to exist. In re R.J.S., 901 A.2d 502,

511 (Pa. Super. 2006).

     Vijaya Greene, one of Mother’s non-offender counselors, testified that

Mother attended 16 of 29 non-offender treatment sessions from October of

2017 through September of 2018. Mother never made any progress because

she was not truthful with Greene. In particular, Mother denied that Brady



                                    -3-
J-S75015-19


sexually assaulted her older daughter.     Id. at 65, 67-68.   Mother denied

having any history of mental health problems, and she was not truthful about

her plans to end her relationship with Brady. Id. at 63, 67. At one session,

Greene asked Mother if she would choose Children over Brady and Mother

responded that she would “see how things go.” Id. at 66. Greene did not

believe Mother would protect Children from Brady, because Mother did not

believe Brady had done anything wrong. Id. at 70. Likewise, Greene did not

believe Mother would protect Children from abuse by other men in the future.

Id. at 71.

      Joe Narduzzi, another of Mother’s non-offender counselors, testified that

Mother attended 7 of 12 non-offender treatment sessions from December of

2018 to April of 2019. Narduzzi testified that Mother denied that her daughter

was the victim of a sexual assault. Id. at 82-83. Mother believed the child’s

father coached her into making the accusations, and that the child’s graphic

description of Brady’s assault was based on pornography her father showed

her. Id. at 85-86. Mother and Brady violated a no-contact order promptly

upon Brady’s release on bail for the sexual assault offense.       Id. at 88.

Narduzzi testified that it was unlikely Mother could protect Children from

abuse. Id. at 88-90. Narduzzi did not believe Children should be returned to

Mother, given her lack of progress in non-offender treatment and her inability

to acknowledge the abuse of one of her children. Id. at 94.




                                     -4-
J-S75015-19


     Mother testified that she began dating Brady in February of 2017 and

that the relationship ended in February of 2019. Id. at 135. She stated that

her employer was understaffed, that she worked 60 to 80 hours per week,

and that her work schedule prevented her from attending some of her

treatment sessions. Id. at 126. Mother denied that any of her children ever

reported being the victim of a sexual assault. Id. at 129-30. She confirmed

her belief that her older daughter’s father was responsible for the abuse

allegations against Brady. Id. at 132, 149. Mother acknowledged an ongoing

custody battle with the father of her older daughter. Id. at 150. She denied

that Brady was an abuser. Id. at 144.

     In summary, the record reflects that Children were placed in agency

custody on September 7, 2017, and the agency filed its termination petition

approximately sixteen months later, on January 4, 2019, thus satisfying the

first element of § 2511(a)(8). As the trial court noted, Children were placed

because of Mother’s inability to accept that Brady sexually abused one of her

other daughters.    The record plainly demonstrates that this condition

continues to exist. Mother underwent months of non-offender treatment with

several counselors and never made any progress. She never accepted that

Brady, with whom Mother commenced a relationship shortly after Children’s

natural father died, committed the sexual abuse. N.T. 5/2/19, at 65, 81, 84,

144. She blamed her daughter’s father for coaching the allegations. Id. at

85. Furthermore, Mother did not end the relationship with Brady prior to the


                                    -5-
J-S75015-19


TPR petition, despite several declarations of her intent to do so. Id. at 63,

67. Mother was unsure of whether she would chose Children over Brady. Id.

at 66.   Brady never attended offender treatment, and he faced additional

criminal charges for assaulting Mother while he was out on bond on the sexual

assault charges. Id. at 87-88, 108. Several of Mother’s counselors testified

that the pattern of abuse toward Mother’s daughters could repeat itself, either

with Brady when he gets out of jail, or with another opportunistic paramour.

Id. at 71, 94. Therefore, the record supports a finding by clear and convincing

evidence that Mother never remedied the condition that led to Children’s

removal, and that Mother’s failure was plainly detrimental to Children’s best

interests.   We discern no error in the trial court’s decision to terminate

Mother’s parental rights under 2511(a)(8).

      Next, we must consider the extent of the bond between Mother and

Children pursuant to 2511(b):

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare of
      the child have been properly interpreted to include [i]ntangibles
      such as love, comfort, security, and stability. [T]his Court [has]
      held that the determination of the child’s needs and welfare
      requires consideration of the emotional bonds between the parent
      and child. The utmost attention should be paid to discerning the
      effect on the child of permanently severing the parental bond.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (some internal citations and

quotation marks omitted).




                                     -6-
J-S75015-19


      The instant record reflects that Mother and Children have love and

affection for each other, and that a bond exists. The record also reflects that

Children view their visits with Mother as mere playtime. N.T. 5/2/19, at 117.

Furthermore, the record indicates that Children have a very positive

relationship with their pre-adoptive foster parents, and that their needs and

welfare are met in their foster home. Id. at 41. They are well adjusted and

in a routine.   Id. at 115.   If reunited with Mother, however, Mother likely

would lack the ability to protect Children from sexual abuse. We discern no

error in the trial court’s decision that the Children’s needs and welfare

warranted termination under § 2511(b).

      In light of all of the foregoing, we affirm the orders terminating Mother’s

parental rights.

      Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/26/2020




                                      -7-